EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Krietzman on 3/3/2021.

The application has been amended as follows: 
Claim 5 lines 5-6: fuel cell, the gas diffusion layer located within the central aperture; and 
wherein the gas diffusion layer is configured with several protrusion forming connection points and alignment tabs; 
wherein at least one connection point, an inside facing surface of the peripheral seal of

Claim 19 lines 7-16: the gas diffusion layer is substantially rectangular defined by four outward facing surfaces; and
wherein the gas diffusion layer is configured with at least one protrusion forming connection points and alignment tabs; 
the central aperture is substantially rectangular defined by four inward facing surfaces of the peripheral seal;
 at least one connection point is formed between a particular one of the four surfaces of the gas diffusion layer and a particular one of the four surfaces of the gasket; 
wherein the gas diffusion layer is welded to an inside facing surface of the peripheral seal of the gasket (107) and a corresponding outward face surface (108) of the gas diffusion layer at the at least one connection point; and, 
wherein the gas diffusion layer, except at the at least one or each connection point is substantially
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Yamauchi (US 2014/0120452) is the closest prior art of record. However, within Yamauchi the gas diffusion layer is substantially rectangular and there are no protrusion forming connection points and alignment tabs, furthermore as the welding occurs at the protrusion forming connections it would not have been obvious to one of ordinary skill within the art at the time of the effective date of the invention to modify Yamauchi to read on the instant claimed invention. Therefore, the instant claimed invention is deemed novel and contributes to the art of fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724